Case 2:16-cr-00094-wks Document 582 Filed 11/16/20 Page 1 of 15



                                                                  1

                         UNITED STATES DISTRICT COURT
                                    FOR THE
                              DISTRICT OF VERMONT



     UNITED STATES OF AMERICA *
               V.             *         Case No:   2:16-cr-94-2
     DONALD McFARLAN          *




                                  SENTENCING
                                AUGUST 12, 2019
                              BURLINGTON, VERMONT



     BEFORE:
          THE HONORABLE WILLIAM K. SESSIONS III
          District Judge

     APPEARANCES:

          William B. Darrow, Esq., Assistant United States Attorney,
     United States Attorney's Office, 11 Elmwood Avenue, P.O. Box
     570, Burlington, VT 05402-0570; Attorney for the Plaintiff.

          Kevin M. Henry, Esq., Primmer Piper Eggleston & Cramer, 30
     Main Street, Burlington, VT 05401; Attorney for the Defendant.



     Court Reporter:     JoAnn Q. Carson, RMR, CRR




                       CAPITOL COURT REPORTERS, INC.
                              P.O. BOX 329
                    BURLINGTON, VERMONT 05402-0329
                            (802/800) 863-6067
               E-MAIL: Info@capitolcourtreporters.com
Case 2:16-cr-00094-wks Document 582 Filed 11/16/20 Page 2 of 15



                                                                   2

 1   [Beginning at 10:30 a.m.]

 2               THE COURT:   Good morning.

 3               DEPUTY CLERK:    This is Case Number 16-94 United

 4   States of America versus Donald McFarlan.        The Government is

 5   present through Assistant United States Attorney William

 6   Darrow.    The Defendant is present in the courtroom with his

 7   attorney Kevin Henry.      The matter before the Court is

 8   sentencing.

 9               THE COURT:   All right.    Mr. Henry, have you received

10   a copy of the presentence report?

11               MR. HENRY:   I have, Your Honor.

12               THE COURT:   And have you gone over that report with

13   Mr. McFarlan?

14               MR. HENRY:   Yes.

15               THE COURT:   Are there any factual errors in the

16   report?

17               MR. HENRY:   No, Your Honor.

18               THE COURT:   All right.    Mr. McFarlan, have you read

19   the report?

20               THE DEFENDANT:    Yes, Your Honor.

21               THE COURT:   Have you gone over the report with Mr.

22   Henry?

23               THE DEFENDANT:    Yes.

24               THE COURT:   Are there any factual mistakes in the

25   report?


              Capitol Court Reporters, Inc. (800/802) 863-6067
Case 2:16-cr-00094-wks Document 582 Filed 11/16/20 Page 3 of 15



                                                                      3

 1               THE DEFENDANT:      No.

 2               THE COURT:    No.    Okay.   Mr. Darrow, any factual

 3   errors?

 4               MR. DARROW:    No.   Thank you.

 5               THE COURT:    All right.     I've read the presentence

 6   report, I've read the sentencing memoranda, attached letters

 7   submitted by the Defendant.       There are no guideline application

 8   issues.   The Government has submitted a report.        I've reviewed

 9   that.   Defense has requested a non-guideline sentence.       In

10   light of that particular statement to the Court all of the

11   other issues are subsumed within the motion that has been

12   granted, and so let me turn to the Government and ask for your

13   recommendation.

14               MR. DARROW:    Thank you.    Your Honor, there are

15   aggravating and mitigating circumstances present as always, but

16   some of the ones in this case are, you know, we suspect that if

17   this defendant had not driven his cousin to Vermont in the

18   summer of 2015 he wouldn't be here today because one gets the

19   impression looking at his past at least 10 years, but probably

20   going back even further, 20, 25 years, that his intermittent

21   contact with the criminal justice system has been slight and

22   has involved lesser offenses.         I think they are all -- since

23   the age of 15 or 16 it's all marijuana and all accountable

24   convictions in the PSR marijuana.        It's generally -- one gets

25   the impression that he had the sort of misfortune of running


             Capitol Court Reporters, Inc. (800/802) 863-6067
Case 2:16-cr-00094-wks Document 582 Filed 11/16/20 Page 4 of 15



                                                                    4

 1   into someone he knew from early on in his life in the summer of

 2   2015.   He was arrested in September 2016 and has been in

 3   custody since then.      So he's got about three years credit.

 4         Notwithstanding what he was doing, when he said yes to the

 5   pitch that Folks gave him that summer was serious in nature

 6   because not only does the PSR presentence report tally up a

 7   significant amount of both heroin and crack cocaine that Mr.

 8   McFarlan was bringing from New York up to folks in the

 9   Burlington area, but he knew from spending time in the

10   Burlington area, you know, when he was parceling out the drugs

11   and getting paid for it before he headed back he had an

12   opportunity to see what was going on, and that was that whole

13   coterie of young women working for Folks were doing unfortunate

14   things in order to get drugs and Mr. McFarlan was working out

15   the drugs.    Notwithstanding that, the representations in the

16   defense memorandum we have no dispute with.         We think it was a

17   measured and forthright presentation and leaves, the Government

18   submits, the issue of sentencing to this Court's discretion.

19               THE COURT:    Mr. Henry.

20               MR. HENRY:    Your Honor, if I could, at first I would

21   like to introduce some folks that Mr. McFarlan is fortunate to

22   have in his life.     Ms. Della Santos is Mr. McFarlan's long time

23   girlfriend.    Ten years or so.     She stood by his side throughout

24   this ordeal, as well as Miss Della Santos's sister and her good

25   friend, and the gentleman in the room is Mr. McFarlan's


             Capitol Court Reporters, Inc. (800/802) 863-6067
Case 2:16-cr-00094-wks Document 582 Filed 11/16/20 Page 5 of 15



                                                                   5

 1   godfather Rolando (phonetic).

 2               THE COURT:   Okay.   Welcome.

 3               MR. HENRY:   And they are up here from New York, Your

 4   Honor.

 5               THE COURT:   Yes.

 6               MR. HENRY:   So, you know, I want to be brief because

 7   I do want to give Mr. McFarlan the chance to address the Court

 8   directly because he wants to do that.        There is no question

 9   that the conduct that resulted in Mr. McFarlan's conviction is

10   significant and harmful to the community, and I think one of

11   the things I tried to emphasize in the memorandum is Mr.

12   McFarlan's true regret and true sense of remorse of which I

13   believe is genuine and I believe comes from the perspective of

14   his understanding of the harm that these drugs do to the

15   community and particularly to the people that he saw in

16   connection with what was going on up here in Vermont.

17               THE COURT:   Well he certainly would have had personal

18   experience in, well, through his parents and the harm that

19   these drugs cause to people and to a community.

20               MR. HENRY:   There's no question about it, Your Honor,

21   and what -- you know what I was struck by throughout this

22   process is the true level of remorse that Mr. McFarlan feels

23   and the understanding from a very human nature of what he did

24   and how wrong it was, and I also would like to emphasize the

25   point that the Government made that this -- I think this is an


              Capitol Court Reporters, Inc. (800/802) 863-6067
Case 2:16-cr-00094-wks Document 582 Filed 11/16/20 Page 6 of 15



                                                                    6

 1   aberration in terms of involvement with these sorts of quote

 2   unquote hard drugs, crack and heroin.        Mr. McFarlan has a long

 3   history of marijuana, but no suggestion at all that he had ever

 4   been involved in this sort of thing, and it really was a crime

 5   of opportunity that, as I said in the memorandum, that Mr.

 6   McFarlan took and he regrets taking not only for the harm it's

 7   caused him.    He's been in prison here for three years almost,

 8   been away from his family.      It -- certainly that has been hard

 9   on him, but it's also been -- he's also reflected on the harm

10   he's caused to others.

11         So those are the points I want to emphasize about the

12   offense conduct and his acceptance of responsibility, and the

13   other point I would like to make, Your Honor, is Mr. McFarlan

14   has an extraordinary level of support to go back to.         He's got

15   a wonderful relationship with Miss Della Santos, a stable place

16   to live, and he will be welcomed back into the communities or

17   the community he lived in which is reflected I think in some of

18   the letters that were submitted on his behalf, and so for all

19   of those reasons, as well as the reasons the Government

20   articulated, we think a time served sentence here of almost 3

21   years is sufficient but not more than necessary.

22               THE COURT:   All right.    Do you wish to make a

23   statement, Mr. McFarlan?

24               THE DEFENDANT:    Yeah.   I was going to write, you

25   know, write a letter to you and to the courts, but I decided


            Capitol Court Reporters, Inc. (800/802) 863-6067
Case 2:16-cr-00094-wks Document 582 Filed 11/16/20 Page 7 of 15



                                                                    7

 1   just to come from the heart pretty much, and first I want to

 2   apologize to the courts, to Vermont, mainly my family for being

 3   absent in their lives.      There's a lot of people that actually

 4   missed me being not in their lives.

 5               THE COURT:   Your two children, you maintained

 6   closeness with them?

 7               THE DEFENDANT:    Yes.

 8               THE COURT:   How often do you talk with them?

 9               THE DEFENDANT:    Every week or sometimes I miss a

10   week, but majority every week, or if I'm in a facility has that

11   video visits, I do a video visit with them.         I just recently

12   told my oldest daughter where I was and it broke me down, broke

13   her down.    It was terrible, but I had to eventually because she

14   thought that I wasn't -- I didn't want to be in her life

15   because she didn't know where I was really at.         So I had to

16   really break it down to her.

17               THE COURT:   And you found that to be very, very

18   difficult?

19               THE DEFENDANT:    One of the most difficult things in

20   my life.    The absence and her just not knowing it tore me down.

21   It really did.     What I'm here for I know -- I know I messed up,

22   Your Honor.    I definitely did.     I know that.    It's ironic that

23   I've been anti drugs all my life, but I was pressed against

24   money and I had an opportunity and I did, and I've been locked

25   up a long time and I see how the drugs takes down just not


            Capitol Court Reporters, Inc. (800/802) 863-6067
Case 2:16-cr-00094-wks Document 582 Filed 11/16/20 Page 8 of 15



                                                                    8

 1   blacks, whites, spanish, it takes down us as a human being.

 2   It's sad cycle kids coming in and out, grown men coming in and

 3   out I see.    I've been to a lot of facilities and I see a lot of

 4   messed up things.     I don't want nothing to do with it man.

 5   Nothing.    It's not even worth it, but you know what.       Mentally

 6   I say to myself when I'm in my cell that I can't dwell on what

 7   I have done and, you know, the things that I have done.        I

 8   could just move forward and never put myself in a predicament

 9   like that ever again because it's not just me.         It's my loved

10   ones.   My loved ones around me.      It was just --

11               THE COURT:   So are you going to get back into your

12   music or are you headed for a field in construction or what --

13   what's your intention?

14               THE DEFENDANT:    Actually I have to get a job

15   immediately so I'm going to do the construction, but I still

16   have my recording studio and I'm going to set my recording

17   studio up and I have an artist and I actually have a movie deal

18   that's on the table that's waiting for me.         A friend that

19   passed, me and his wife owns his name.        He's a famous -- he's a

20   famous DJ named Big Cap.      He passed away.    We did like a demo.

21   Got approval.    She's just waiting for me to get out.

22         I have a lot of opportunities when I get out actually, but

23   the construction -- I have to get a job immediately so I figure

24   I'm going to get the construction immediately, and then on the

25   side work -- work on, you know, music with my studio, and I


             Capitol Court Reporters, Inc. (800/802) 863-6067
Case 2:16-cr-00094-wks Document 582 Filed 11/16/20 Page 9 of 15



                                                                     9

 1   have an artist and everything and also I have -- I'm still a

 2   dealer -- an used car dealer.       So I'm still assigned to

 3   Manheim.    Manheim is one of the biggest auctions in the world.

 4   I'm still going to purchase cars and sell cars on the side.            I

 5   have to.    I have making up to do.     I have to support my kids,

 6   man, and it can't be the way I'm in here for.         Never.   I can

 7   promise you that.     I will never put myself in a predicament

 8   like this ever again and I'm not just to you, Your Honor, I'm

 9   promising that to me myself.       It's just not worth it.     It's

10   not, but I definitely have a lot of options and, like he said,

11   support when I get out.

12               THE COURT:    Well I am -- I've read the presentence

13   report.    I'm incredibly impressed with your level of commitment

14   to turn your life around and also the fact that you've

15   recognized that you made such a grievous mistake just because

16   of financial pressures that you had.        Just, you know, frankly

17   impressed with you as an individual and the plans that you have

18   in the future.     So is there anything else that you wish to say?

19               THE DEFENDANT:    Just apologizing to everyone that I

20   deserve to apologize to pretty much.        Thankful for my family

21   that's here for me.      You don't have to be blood to be a family.

22   None of these folks is my blood, but they are my family

23   forever.    That's pretty much it.

24               THE COURT:    Well again I've read the presentence

25   report.    I've read the sentencing memoranda.       I've observed


            Capitol Court Reporters, Inc. (800/802) 863-6067
Case 2:16-cr-00094-wks Document 582 Filed 11/16/20 Page 10 of 15



                                                                   10

 1    your testimony under tremendous stress.        You appeared to me to

 2    be quite reflective on your life and the whole situation and

 3    being quite honest in response to the mistakes that you made,

 4    what you in fact did, and today your intentions for the future.

 5         Sentencing in matters of extreme seriousness involves a

 6    balancing of a lot of factors.      One balances society's views

 7    about drugs and the danger that they create.        Clearly your

 8    participation in the drug activity has been extraordinarily

 9    serious.    You brought up a large quantity of drugs to be

10    distributed and also as a part of a much larger network in

11    which you saw young women sexually being abused because of

12    their addiction.    So it's extraordinarily serious, but again

13    you were honest and forthright.

14         I don't want this sentence to be confused that the Court

15    does not take seriously both the drug activity that you

16    participated in knowing full well that you also were

17    contributing in that respect to the treatment of these young

18    women.    I take that -- just take that extraordinarily serious.

19    It's not -- the sentence is not based upon the fact that I

20    don't -- that there were excuses for this kind of activity.

21    Essentially the sentence that the Court is going to impose is

22    due solely to the fact that you earned it, that you, you know,

23    are essentially a person who understands what mistakes they --

24    mistake you made, you have a support structure which is

25    incredibly well established that you earned as well, and that


               Capitol Court Reporters, Inc. (800/802) 863-6067
Case 2:16-cr-00094-wks Document 582 Filed 11/16/20 Page 11 of 15



                                                                       11

 1    now you do not pose a grave risk to the community, and in fact

 2    assuming that you have follow through on the things that you

 3    have intended to do, you have a lot to offer to the community.

 4         So the Court grants the motion.       The Court departs to,

 5    well, level 18 criminal history category 3.        Sentencing range

 6    is 33 to 41 months and the Court finds as follows.           The offense

 7    of conspiracy to distribute 28 grams or more of cocaine base

 8    and 100 grams or more of heroin, in violation of 21 U.S.C.

 9    Section 846, 841(b)(1)(B) occurred between in or about May of

10    2015 and March of 2016.     Guidelines apply.     The offense is

11    found in 2D1.1.    Offense involved at least 700 kilograms of

12    converted drug weight resulting in a base offense level of 28.

13    Specific offense characteristics apply.        Dangerous weapon was

14    possessed in connection with the offense.        2 level increase.     3

15    level reduction for acceptance of responsibility.            Total

16    offense level is 27.

17         Defendant's four criminal history points resulting in a

18    criminal history category of 3.      Sentencing range is 87 to 108

19    months prior to departure.      Guideline term of supervised

20    release is 4 to 5 years and probation is not eligible.           The

21    Government grants -- the Government -- the Court grants the

22    Government's motion for downward departure, departs to level

23    18, criminal history category 3, sentencing range of 33 to 41

24    months.

25         It is the sentence of the Court the defendant be committed


             Capitol Court Reporters, Inc. (800/802) 863-6067
Case 2:16-cr-00094-wks Document 582 Filed 11/16/20 Page 12 of 15



                                                                       12

 1    to the custody of the Federal Bureau of Prisons for time served

 2    to be followed by a four-year term of supervised release.

 3    Conditions of supervised release are as follows.         You must not

 4    commit another federal, state, or local crime.         You must not

 5    unlawfully possess a controlled substance.        You must refrain

 6    from any unlawful use of a controlled substance.         You must

 7    submit to one drug test within 15 days of release from

 8    imprisonment or placement on probation and at least two

 9    periodic drug tests thereafter as determined by the Court.              You

10    must cooperate in the collection of DNA as directed by the

11    probation officer.     You must comply with the standard

12    conditions of supervision set forth in Part G of the

13    presentence report.     These conditions are imposed because they

14    establish the basic expectations for your behavior while on

15    supervision and identify the minimum tools needed by probation

16    officers to keep informed, report to the Court about, and bring

17    about improvements in your conduct and condition.            You must

18    submit your person, property, house, residence, vehicle,

19    papers, computers, other electronic communications or data

20    storage devices or media or office to a search conducted by a

21    United States probation officer.       Failure to submit to a search

22    may be grounds for revocation of release.        You must warn any

23    other occupants that the premises may be subject to searches

24    pursuant to this condition.      An officer may conduct a search

25    pursuant to this condition only when reasonable suspicion


             Capitol Court Reporters, Inc. (800/802) 863-6067
Case 2:16-cr-00094-wks Document 582 Filed 11/16/20 Page 13 of 15



                                                                   13

 1    exists that you have violated a condition of supervision and

 2    that the areas to be searched contained evidence of this

 3    violation.   Any search must be conducted at a reasonable time

 4    and in a reasonable manner.

 5           You must participate in substance abuse treatment which

 6    may include a substance abuse assessment with a licensed

 7    substance abuse provider and abide by any programmatic

 8    treatment recommendations.      This program may include testing to

 9    determine whether you have reverted to the use of drugs or

10    alcohol.   You should contribute to the cost of services

11    rendered based on ability to pay or the availability of third

12    party payment, and you must refrain from the use of alcohol and

13    other intoxicants during and after treatment.

14           The guideline fine range is $25,000 to 5 million dollars.

15    The defendant has demonstrated an inability to pay a fine.        The

16    fine is waived.    Special assessment of $100 is imposed due

17    immediately.    Both the defendant and the Government may have

18    the right to appeal this sentence as set forth in Title 18 U.S.

19    Code Section 3742.     If the defendant is unable to pay the costs

20    of an appeal, he has the right to apply for leave to appeal in

21    forma pauperis and request the Court to appoint counsel for

22    him.   If the defendant so requests, the Clerk of Court shall

23    prepare and file forthwith a notice of appeal on behalf of the

24    defendant.   Notice by the defendant must be filed within 14

25    days of the day judgment is entered in the docket pursuant to


              Capitol Court Reporters, Inc. (800/802) 863-6067
Case 2:16-cr-00094-wks Document 582 Filed 11/16/20 Page 14 of 15



                                                                     14

 1    Rule 4(b) of the Federal Rules of Appellate Procedure.         All

 2    right.    Is there anything further from the Government?

 3                MR. DARROW:   Couple bookkeeping matters, Your Honor.

 4    First, the Government moves to dismiss any remaining counts

 5    pending.

 6                THE COURT:    That motion is granted.

 7                MR. DARROW:   Thank you.

 8                THE COURT:    Mr. Henry.

 9                MR. HENRY:    Nothing further, Your Honor.

10                THE COURT:    All right.   Well, Mr. McFarlan, again

11    this is a balance.     This is truly a balance.     Essentially in my

12    view you earned your freedom, and I also, in light of the fact

13    that you have such a strong commitment to your two children,

14    would suggest to you I think, and in many ways as part of a

15    parent, you know, it's a privilege.       Your kids -- you have one

16    who is fairly old and they have -- they are part of the

17    community.    They may very well feel the pressures of drugs and

18    may feel pressures to violate the law.       You have a rare

19    opportunity at this point to speak with them and I would urge

20    you to say this is what happened to you.        You made a major,

21    major mistake.    That mistake impacted a lot of people, a lot of

22    people in Vermont.     Perhaps in other places as well.      That

23    adults make mistakes and you made a really big one, but the

24    reason that you will be free is that you have had the

25    commitment and the desire to get back to your community, to get


               Capitol Court Reporters, Inc. (800/802) 863-6067
Case 2:16-cr-00094-wks Document 582 Filed 11/16/20 Page 15 of 15



                                                                    15

 1    back to them, and that you have earned it by fully accepting

 2    responsibility for your conduct and doing something about it,

 3    and if there's one lesson that can be given to young people at

 4    vulnerable times of their life, it's just that.         Adults make

 5    mistakes, they make big mistakes, but it's the courageous ones

 6    who actually commit to their own rehabilitation and then come

 7    out of it.   That, more than any other lesson, you can teach a

 8    child is the most constructive.

 9    [Adjourned at 11 a.m.]

10                         C E R T I F I C A T I O N

11

12

13

14           I certify that the foregoing is a correct transcript

15    from the record of proceedings in the above-entitled matter.

16

17

18

19

20    November 12, 2020                      ________________________

21    Date                                   JoAnn Q. Carson, RMR,CRR

22

23

24

25


              Capitol Court Reporters, Inc. (800/802) 863-6067
